DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al. (U.S. Patent 9,540,787).
	West discloses a grading machine having a body (Figure 1), a grading blade (118) supported by a circle (Figure 2, for example) and a drawbar (122) connecting the grading blade (118) and circle to the machine body (Figures 1 and 2).  There is a circle drive system (117, for example) including a motor (304, 502) with a motor shaft (not labeled, Figure 3, for example), a gear box and gear coupling (Figures 3-8, for example) and a braking mechanism (308).  The braking mechanism (308) is positioned between the motor (304, 502) and the gear coupling (Figure 4, for example) and is configured to selectively engage the motor shaft.
	The braking mechanism appears to be hydraulically actuated.
	The brake is coupled to the circle drive motor.
	The circle drive motor (502) is hydraulic.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over West et al., as applied above.
	As discussed above, the braking mechanism appears to be hydraulic.  Further, the examiner takes Official notice that hydraulic braking mechanisms are well known.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured West to be hydraulic in order to obtain an efficient and effective braking mechanism.
	Claim 7 recitations are directed to a duplication of existing parts, which cannot patentably distinguish an apparatus.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have included a second drive mechanism in order to reduce load on the circle driving mechanisms.
	Regarding claims 8 and 9, West discloses both manual (via operator) and automatic (via processor) operation and teaches locking the blade.  There is no patentable distinction between automatic and manual operation in this instance.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured West as claimed in order to facilitate proper machine operation.

Claims 4-6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over West et al., as applied above, and further in view of Yoshimura et al. (U.S. Patent 9,644,341).
	Looking to Figure 3 of West, it can be seen that a pinion (302) is used to engage the circle drive (117) to rotate the circle.  West does not teach a worm gear.  Looking to Figure 3 of Yoshimura, a pinion (65c) is also used to engage the circle drive (65T) to rotate the circle; however, the gear coupling includes a worm and a worm gear (Figure 5, for example).  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have configured the gear box and gear coupling of West in the manner of Yoshimura since Yoshimura teaches this to be a gearing capable of performing the task of a circle drive.  Given this inclusion, the axis configurations of claims 4 and 6 would be met.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshimura et al. (U.S. Patent 9,644,341) in view of West (U.S. Patent 9,540,787).
	Yoshimura teaches a grading machine having a body, blade, drawbar and circle (Figures 1 and 2), as well as the worm drive arrangement as applied above.  West teaches the braking mechanism, as applied above.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have used the braking mechanism of West with the grading machine of Yoshimura in order to control the blade as desired, as taught by West.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references teach circle drive systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989. The examiner can normally be reached 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY S. HARTMANN
Primary Examiner
Art Unit 3671



/GARY S HARTMANN/Primary Examiner, Art Unit 3671